Citation Nr: 1447340	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-33 707A	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic lumbar strain with degenerative changes. 

2.  Entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity for the period prior to April 27, 2010, and in excess of 20 percent thereafter.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a friend

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, May 2009, and July 2009 rating decisions.  The April 2005 decision, rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denied an increase in a 20 percent rating for the Veteran's low back disability, characterized therein as chronic lumbar strain. 

A December 2006 RO decision increased the rating for the Veteran's service-connected low back disability to 40 percent, effective September 19, 2003.  While the Veteran was informed that such award satisfied his claim as he limited his request to 40 percent, he subsequently indicated disagreement with the rating.  Therefore, since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  A February 2008 RO decision continued the 40 percent rating for the Veteran's service-connected low back disability (recharacterized as lumbar strain with degenerative changes).  

The May 2009 rating decision denied a claim for TDIU.  The July 2009 rating decision granted service connection for sciatica of the right lower extremity (associated with lumbar strain with degenerative changes), and assigned a 10 percent rating for such disability effective January 8, 2008.  A July 2010 decision by the VA RO in Reno, Nevada, increased the rating for the Veteran's service-connected sciatica of the right lower extremity to 20 percent, effective April 27, 2010.  Since those grants do not represent a total grant of benefits sought on appeal, the claim remains on appeal, characterized as entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity for the period prior to April 27, 2010, and in excess of 20 percent from that date.  See AB, supra.  The case was later transferred to the VA RO in Detroit, Michigan. 

The Veteran provided testimony at a personal hearing before a hearing officer at the Indianapolis, Indiana, RO in March 2009.  In July 2011, the Veteran and his friend offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the Detroit RO.  Transcripts from both these hearing are associated with the claims file.

This case was previously before the Board in December 2011.  At such time, the Board granted service connection for anxiety disorder as secondary to the service connected lumbar disability.  A February 2012 rating decision implemented the grant of service connection for this disability, listed therein as anxiety and depressive disorder associated with chronic lumbar strain with degenerative changes, at a disability rating of 50 percent effective from May 20, 2008.  A 100 percent rating for this disability, effective from April 6, 2012, was granted by an August 2012 rating decision.  The Veteran did not express disagreement with the initial 50 percent rating, or the effective date for the assignment of the 100 percent rating.  As such, while entitlement to a rating in excess of 50 percent for anxiety and depressive disorder prior to April 6, 2012, was listed as an issue on the August 2012 supplemental statement of the case, and on the July 2014 brief by the Veteran's representative, this matter is not for appellate consideration at this time.  

The remainder of the issues on the title page were remanded by the Board in December 2011 for additional development and now returns for further appellate review.    

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA file reveals a July 2014 brief submitted by the Veteran's representative, a copy of which has been physically added to paper claims file, and VA clinical records dated through October 2011, which were considered in the August 2012 supplemental statement of the case.  The records in the Virtual VA file are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's chronic lumbar strain with degenerative changes is not manifested by unfavorable ankylosis of the entire thoracolumbar or entire spine, intervertebral disc syndrome (IDS) with incapacitating episodes, or neurological impairment other than sciatica of the right lower extremity.

2.  For the appeal period from September 19, 2003, to April 27, 2010, sciatica of the right lower extremity was manifested by no more than mild incomplete paralysis of the sciatic nerve. 

3.  For the appeal period beginning April 27, 2010, sciatica of the right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic lumbar strain with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013). 

2.  For the period from September 19, 2003, to April 27, 2010, the criteria for an initial rating of 10 percent, but no higher, for sciatica of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.124a, DC 8520 (2013).

3.  For the appeal period beginning April 27, 2010, the criteria for an initial rating in excess of 20 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the increased rating claim denied herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2005 letter, sent prior to the initial unfavorable April 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his service-connected low back disability as well as his and VA's respective responsibilities in obtaining such evidence and information.  Beginning with notice provided in a March 2006 letter, the Veteran was also provided with the evidence and information necessary to establish an increased rating and effective date for such in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any timing error with respect to this post initial adjudication notice was cured by readjudication in multiple supplemental statements of the case, most recently August 2012.  See Mayfield, Prickett, supra.   

As for the appeal regarding the propriety of the ratings that have been assigned for sciatica of the right lower extremity, such is based on the Veteran's disagreement with the initial rating assigned as a result of the original grant of service connection for this disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, service connection for sciatica of the right lower extremity, and an initial rating assigned in the July 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for sciatica of the right lower extremity, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with respect to the claims adjudicated herein, and therefore appellate review of these issues may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and post-service private and VA treatment records.  Additionally, the Veteran was afforded examinations in November 2003, February 2005, November 2006, January 2008, March 2009, November 2009, April 2010, and April 2012 to evaluate the severity of the service-connected disabilities on appeal.  While the assertions to the contrary by the Veteran's representative in his July 2014 brief have been considered, the Board finds that the VA examinations are adequate because, as discussed below, in their totality, they were based upon consideration of the Veteran's pertinent medical history, to include his lay assertions and current complaints, a review of the record, and full physical examinations, addressing the relevant rating criteria.  Thus, they provide sufficient detail to allow the Board to make fully informed determinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Additionally, the Veteran was provided an opportunity to set forth his contentions during hearings before a RO hearing officer in March 2009 and the undersigned Veterans Law Judge in June 2011.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2009 and June 2011 hearings, the issues on appeal at the time of each hearing were noted, and information was solicited as to the nature and severity of the service-connected disabilities at issue, to include the impact such have on the Veteran's daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on such hearing testimony, the Board subsequently remanded the case to obtain outstanding treatment records and VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied and that the Board may proceed to adjudicate the claims addressed in the decision below based on the current record.

Moreover, as indicated previously, the Board remanded the Veteran's claim in December 2011.  The additional VA clinical records requested therein, dated through October 2011, have been obtained and associated with the Virtual VA file.  Also as requested  in the December 2011 remand, a copy of the Social Security Administration (SSA) File was printed and associated with the claims file and the Veteran's vocational rehabilitation folder was obtained.  The reports from the April 2012 VA examinations conducted pursuant to the December 2011 remand reflect substantial compliance with the instructions of this remand.  

The record also reflects, as directed by the December 2011 remand, a January 2012 letter from VA to the Veteran requesting that he identify any private treatment reports he wished VA to obtain and complete the enclosed authorizations to obtain such reports, to include from Dalcoma-Pontiac Internal Medicine, with no response from the Veteran to this letter of record.  The Board notes that the duty to assist is not a "one way street," and that when, as with respect to obtaining additional private treatment reports, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, as the Veteran's December 2011 VA Form 21-4142 authorizing VA to obtain the records from Dalcoma-Pontiac Internal Medicine expired after 180 days, a fact to which the Veteran was notified therein, a new signed VA Form 21-4142 authorizing VA to obtain these records was required.  Therefore, with respect to the issues adjudicated below, the Board finds that there has been substantial compliance with the December 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In sum, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to the issues adjudicated herein.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. 

The Veteran's service-connected chronic lumbar strain with degenerative changes. 
is currently evaluated under DC 5237, which refers to lumbosacral or cervical strain.  As indicated previously, arthritis is rated based on limitation of motion.  Therefore, to the extent the lumbar spine disability at issue includes arthritis, such disability is contemplated by the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

In this regard, the Board notes that, due to the procedural history of the case, the propriety of the assigned rating for the Veteran's back disability is being examined from September 19, 2003, to the present.  The rating criteria for evaluating spine disabilities were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 -51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  However, the prior regulations also require ankylosis of the lumbar or entire spine to obtain a rating in excess of 40 percent for a back disability, or a vertebra fracture.  As will be discussed herein, there is no evidence of ankylosis of any part of the Veteran's spine in question.  Moreover, there is no evidence, or allegation, of a vertebra fracture.  Therefore, while it is not clear that he was provided with notice of such prior regulations, there is no prejudice to the Veteran in proceeding with a decision at this time as the regulations are essentially the same as those currently in effect.  

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a , DC 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Summarizing the pertinent procedural history and clinical evidence with the above criteria in mind, the service treatment records reflect treatment for back pain radiating to the legs, with an assessment in August 1986 of a sciatic nerve contusion.  Shortly after separation from service, a March 1989 VA examination, in pertinent part, reflected a diagnosis of chronic lumbar strain and straightening of the lumbar spine.  Lumbar motion at that time was full and there were no other significant findings.  A lumbar spine x-ray conducted in conjunction with this examination demonstrated what was described as "almost" straightening of the lumbosacral spine with no other significant findings.  

Following the March 1989 VA examination, a June 1989 rating decision granted service connection for a low back disability characterized therein as chronic lumbar strain.  A 10 percent rating was assigned.  This rating was continued until December 2003, at which time a rating decision increased the rating to 20 percent, effective September 19, 2003.  This increase followed a November 2003 VA examination that showed sharp pain in the low back on straight leg raising.  An x-ray conducted in conjunction with this examination showed minimal left lumbar scoliosis and straightening of the lordotic curvature.  The Veteran, at that time, described lumbar pain with intermittent radiation to the lower extremities.  Lumbar motion was reduced, to include flexion to only 60 and extension to only 20 degrees.  It was specifically noted that there was no ankylosis demonstrated upon examination 

The rating for the service-connected low back disability, as noted in the Introduction, was increased to 40 percent, effective September 19, 2003, by a December 2006 RO decision.  This increase followed a November 2006 VA examination that showed reduced forward flexion to 30 degrees.  Reports from this examination discuss magnetic resonance imaging revealed a bulging disc at the L4-L5 level and a well defined desiccated disk at L5-S1.  By way of summary, the physician stated that the Veteran had "a significant injury to his back as a result of his military experience" that was of a "progressive nature both in pain and sciatica."  The 40 percent rating has been continued thereafter to include, as noted in the Introduction, a February 2008 rating decision that also recharacterized the service connected low back disability as lumbar strain with degenerative changes. 

In light of the fact that the 40 percent rating for the service-connected low back disability at issue has been in effect for the duration of the appeal period, in order to warrant an increased rating for this disability under the rating criteria as set forth above, such disability would require unfavorable ankylosis of the entire thoracolumbar spine or entire spine, incapacitating episodes of IDS having a total duration of at least six weeks during a 12 month period, or separate neurological impairment other than sciatica of the right lower extremity, which has already been separately compensated.  However, review of the evidence of record during the appeal period, to include clinical reports from the November 2003, February 2005, November 2006, January 2008, March 2009, November 2009, April 2010, and April 2012 VA examinations, simply do not reflect the presence of the manifestations required for an increased schedular rating.  In this regard, the reports from the April 2012 VA examination specifically noted that the Veteran does not have IDS and the March 2009 and April 2010 VA examinations noted that the Veteran did not have thoracolumbar spine ankylosis.  Moreover, and as noted previously, it was specifically indicated at the November 2003 VA examination that there was no ankylosis demonstrated upon examination at that time.  Thus, a rating in excess of 40 percent may not be assigned for the service-connected low back disability under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IDS Based on Incapacitating Episodes.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles.  

As for the assignment of an increased rating on the basis of any associated neurologic impairment, as noted in the Introduction, the July 2009 RO decision granted service connection for sciatica of the right lower extremity associated with lumbar strain with degenerative changes, and assigned a 10 percent rating for such disability effective January 8, 2008.  The rating for such disability was increased to 20 percent, effective April 27, 2010.  As such, the Board must first determine whether a separate rating may be assigned for such disability prior to January 8, 2008, as the appeal for the Veteran's back disability has been pending since September 19, 2003.

In this regard, at a November 2003 VA examination, it was noted that the Veteran reported intermittent radiation of pain down the right leg from the back of the thigh to the knee, intermittent feelings of numbness and pins and needles in the right foot.  On examination, pinprick sensation was not intact on the legs from feet to ankles bilaterally.  Sensation was intact to light touch on the feet, leg muscles were almost symmetrical bilaterally, and reflexes were normal.  A December 2004 VA treatment record reflects a suggestion of radiculopathy down the right lower extremity with episodic numbness in the right leg.  At a February 2005 VA examination, the Veteran complained of radiation of low back pain to the right lower extremity.  Upon examination, deep tendon reflexes were 1+ bilaterally.  Pinprick test revealed normal skin sensitivity.  He was able to tip-toe and stay on his heels.  The diagnoses included radiculitis on the right.  A November 2006 VA examination report reflects that a MRI revealed no significant nerve root compression, but there was a bulging disc at the L4-5 level which seemed slightly asymmetric to the right.  Persistent right sciatica was diagnosed.  A January 2008 VA examination reveals that the Veteran's right sciatica was more pronounced and was noted to be persistent with radiation from the right buttock to the foot.  On examination, the Veteran had diminished deep tendon reflexes of 1+ on the right, and strength tests were normal except for 3-4/5 on the great toe.  Right sciatica was diagnosed.  Therefore, the Board finds that a separate compensable rating for sciatica of the right lower extremity is warranted as of September 19, 2003.

The Board must next consider whether a rating in excess of 10 percent may be assigned for the period from September 19, 2003, to April 27, 2010.  See AB, supra.  Such a rating would require it to be shown that there was moderate incomplete paralysis of the sciatic nerve prior to April 27, 2010. 38 C.F.R. §§ 3.400, 4.124a, DC 8520.  Review of the record reveal that the 20 percent rating was assigned effective from a VA examination conducted on April 27, 2010, that included findings of mild decreased motor strength in the right ankle flexor; decreased sensation in the right leg; and decreased reflexes in the right knee and ankle.  Such findings simply were not demonstrated prior to prior to April 27, 2010.  In this regard, a March 2009 VA peripheral nerves examination showed no decreased motor strength or reflexes in the right knee or ankle and electromyogram and nerve conduction studies were negative.  As such, the criteria for a schedular  rating in excess of 10 percent for sciatica of the right lower extremity prior to April 27, 2010, are not met.  38 C.F.R. §§ 3.400, 4.124a, DC 8520.
 
Turning to whether a 20 percent rating may be assigned for the period beginning  April 27, 2010, such a rating would require moderately severe incomplete paralysis of the right sciatic nerve.  DC 8520.  In this regard, the April 2012 VA examination specifically described the severity of the right lower extremity radiculopathy demonstrated at that time as being only "mild" in degree.  There is otherwise no evidence indicative of moderately severe incomplete paralysis of the right sciatic nerve for the period beginning April 27, 2010.  As such, the criteria for a schedular  rating in excess of 20 percent for sciatica of the right lower extremity for the period beginning April 27, 2010, are not met.  38 C.F.R. §§ 3.400, 4.124a, DC 8520. 

The record reflects no other objective neurologic abnormalities associated with the service-connected low back disability for which a separate compensable rating would be warranted.  In this regard, the November 2003 VA examination, the Veteran complained of bladder and bowel incontinence with leaking that began six months previously.  Rectal examination showed decreased tone of the anal sphincter, but normal sensation.  The examiner diagnosed intermittent leaking with urinary incontinence unrelated to spine condition.  At a February 2005 VA examination, the Veteran denied bowel and urinary symptoms.  A November 2006 VA examination revealed deep tendon reflexes at 2+ at the knees and ankles.  Strength in the lower extremities was normal and equal bilaterally.  At a January 2008 VA examination, the Veteran indicated that, within the prior six months, he developed some minor symptoms on the left side from the buttock to the knee.  Upon physical examination, his deep tendon reflexes and strength tests were normal on the left side.  Only right sciatica was diagnosed.  At a March 2009 peripheral nerves examination, the Veteran reported neurological symptoms in both arms and legs; however, following a physical examination and an electromyography (EMG)/nerve conduction study, only mild sciatica of the right lower extremity was diagnosed.  In fact, the electrodiagnostic study was noted to be within normal limits and it was reported that there was no such evidence of diffuse poly peripheral neuropathy in the bilateral lower extremities currently.  Furthermore, April 2010 and April 2012 VA examinations found no history or findings of urinary or fecal incontinence or symptoms, or findings referable to the left lower extremity.  Once again, only right leg radiculopathy was diagnosed.

In short and based on the analysis above, the rating criteria for compensation in excess 40 percent for chronic lumbar strain with degenerative changes 
are not met.  38 C.F.R. § 4.71a, DC 5237.  Also based on the analysis above, the criteria for an initial schedular rating in excess of 10 percent rating for sciatica of the right lower extremity for the period prior to April 27, 2010, and in excess of 20 percent from that date are not met.  

The Board further finds that staged schedular ratings for the Veteran's disabilities beyond those already assigned are not warranted as his symptomatology has remained stable throughout each time period during the appeal.  See Hart, supra; Fenderson, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected chronic lumbar strain with degenerative changes and sciatica of the right lower extremity and the resulting functional impairment.  There are no additional symptoms of the service-connected disabilities at issue.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's chronic lumbar strain with degenerative changes and sciatica of the right lower extremity.  The service-connected lumbar spine disability requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to his low back disability and right lower extremity sciatica, the Veteran is in receipt of service connection for a psychiatric disorder, hallux valgus of the left foot, and facial scarring.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for an increased ratings for a low back disability and right lower extremity sciatica are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

In this regard, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the Veteran's specific, rated disabilities of low back disability and right lower extremity sciatica.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The matter of entitlement to TDIU  will be addressed in the remand that follows.   

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for chronic lumbar strain with degenerative changes and ratings in excess of 10 percent rating for sciatica of the right lower extremity for the period prior to April 27, 2010, and in excess of 20 percent from that date.   Therefore, the benefit of the doubt doctrine is not applicable, and the increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.   


ORDER

A rating in excess of 40 percent for chronic lumbar strain with degenerative changes is denied. 

For the period from September 19, 2003, to April 27, 2010, an initial rating of 10 percent, but no higher, for sciatica of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards

For the appeal period beginning April 27, 2010, an initial rating in excess of 20 percent for sciatica of the right lower extremity is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim for TDIU and that there is a complete record upon which to decide this claim so as to ensure that the Veteran is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, a 100 percent rating has been granted for the service connected psychiatric disability, effective from April 6, 2012.  While 38 C.F.R. § 4.16(a) provides that TDIU benefits are only available if the schedular rating is "less than total," the Board is cognizant that in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to obtain a the TDIU rating, even where a 100 percent schedular rating has also been granted.  As such, and notwithstanding the manner in which the issue was characterize in the August 2012 supplemental statement of the case, the issue of entitlement to TDIU (either prior to or after April 6, 2012) remains before the Board. 

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).   

In the instant case, the Veteran meets the percentage requirements for TDIU from May 20, 2008, the effective date of the grant of service connection for a psychiatric disability.  However, where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension (C&P) Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director C&P for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In the instant case, there is evidence suggestive of unemployability prior to May 20, 2008.  In this regard, while this determination is not binding on the Board, the Veteran was  found by the SSA to be eligible for disability benefits due, in part, to a back disorder, since August 2007.  Moreover, evidence of record reflect reports of retirement (July 2006 or July 2007 as set forth in, respectively, reports from April 2012 and March 2009 VA psychiatric examinations) prior to 2008.  The bases for the retirement as recorded on the reports from the March 2009 VA psychiatric examination were back problems and psychiatric difficulties related thereto.   

Moreover, as reports from a November 2006 VA examination indicate that the Veteran was then working as a substitute school teacher, and January 2008 and March 2009 VA examination reports reflect that the Veteran retired from such a position, the record indicates that the Veteran may only have been in engaged in "marginal" employment as defined by 38 C.F.R. § 4.16(a) prior to his retirement.  Employment information, such as the number of hours worked and money earned, prior to the Veteran's retirement which would be helpful to the Board's determination as to whether the Veteran was marginally employed, is typically recorded on a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability.  However, the Veteran has not yet completed such form.  Therefore, upon remand, the AOJ will be requested to supply the Veteran with a VA Form 21-8940 for his completion. 

Additionally, the Board finds that a medical opinion, to include consideration of the entire appeal period stemming from September 2003, is necessary for the adjudication of the Veteran's TDIU claim.  In this regard, when the evidence of record is insufficient to make such determinations, a retrospective medical opinion may be required to determine whether, and if so when, it can be concluded that the Veteran's service-connected disabilities resulted in such functional impairment so as to have prevented him from securing and maintaining substantially gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).     

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application For Increased Compensation Based On Unemployability).

2.  Forward the record to an appropriate medical professional so as to determine the functional impact of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, for the entire appeal period stemming from September 19, 2003.  The record contents must be made available for review.  The examiner is requested to describe the Veteran's employment history.  

(A)  For the period from September 19, 2003, to April 6, 2012, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, including his psychiatric disability, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  If indicated, and if possible, the examiner should identify the date such disabilities resulted in functional impairment severe enough to render the Veteran unable to secure and maintain substantially gainful employment.

The examiner is advised the he/she may not consider a disability to be service-connected prior to the effective date of the award of service connection. 

Specifically, for the entire period in question, service connection has been in effect for chronic lumbar strain with degenerative changes, sciatica of the right lower extremity, hallux valgus of the left foot, and minor scars of the cheeks.  However, dysthymic disorder with anxiety and depressive disorder was not service-connected until May 20, 2008.

(B)  For the period from April 6, 2012, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, excluding his psychiatric disability, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  For the entire period in question, and as relevant to the inquiry, service connection has been in effect for chronic lumbar strain with degenerative changes, sciatica of the right lower extremity, hallux valgus of the left foot, and minor scars of the cheeks.
  
A rationale should be provided for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim for TDIU should be readjudicated based on the entirety of the evidence.  In this regard, the AOJ should consider whether the issue  of entitlement to TDIU prior to May 20, 2008, should be referred to the Director of C&P for extra-schedular consideration in accordance with the provisions of 38 C.F.R. 4.16(b).  To the extent this readjudication does not result in a complete grant of all benefits sought in connection with the claim for TDIU, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


